Order insofar as appealed from unanimously reversed on the law without costs and motion denied. Memorandum: Plaintiff’s motion to compel disclosure, insofar as it sought the results and conclusions of an investigation conducted by defense counsel, should have been denied. Supreme Court’s order, which precluded defendant from offering the testimony of any of its employees concerning the results or conclusions of their investigation, went far beyond the relief sought by plaintiff. (Appeal from Order of Supreme Court, Erie County, McGowan, J.—Discovery.) Present—Callahan, J. P., Doerr, Denman, Pine and Law-ton, JJ.